DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uranaka (US 8,721,006).
Referring to claim 1, Uranaka discloses a dump body (1, fig 1) comprising: 
a side plate (4, fig 1); 
a flow path (H, fig 4) which is provided in the side plate and through which an exhaust gas of an engine flows; 
an exhaust port (19, fig 3) of the exhaust gas which is provided in an outer surface of the side plate (col 5, lines 20-30); and 
a guide surface (39, fig 4) which has a first inner end portion (26, fig 4) and a first outer end portion (31, fig 3) and is inclined downward toward the first outer end portion, the first inner end portion being connected to an outer surface (2b, fig 4) of the side plate below the exhaust port.


Referring to claim 3, Uranaka further discloses the first outer end portion of the guide surface and a lower end portion (35, fig 4) of the opposing surface are connected to each other.

Referring to claim 4, Uranaka furthermore discloses an upper surface (28, fig 4) which has a second inner end portion (shown in fig 4) and a second outer end portion (shown in fig 4) and is inclined downward toward the second outer end portion, the second inner end portion being connected to an outer surface of the side plate above the exhaust port.

Referring to claim 5, Uranaka additionally discloses a flow regulation surface (45, fig 5) which has a second front end portion (shown in fig 5) and a second rear end portion (shown in fig 5) and is inclined to be away from the outer surface of the side plate toward the second rear end portion, the second front end portion being connected to an outer surface of the side plate at rear of the exhaust port.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hagberg discloses a truck dump box. Colling discloses an engine exhaust system.  Devries et al. discloses a heated truck body.  Kunzeman discloses an engine exhaust system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612